                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

DAMON COATES, an individual,

                      Plaintiff,                                       8:20CV139

      vs.
                                                                 AMENDED CASE
DISCOUNT TIRE COMPANY OF                                       PROGRESSION ORDER
NEBRASKA, INC., a Nebraska Corporation,

                      Defendant.

        This matter is before the Court on the Joint Motion to Amend Case Progression Order
(Filing No. 42). After review of the motion, and for good cause shown,

        IT IS ORDERED that the Joint Motion to Amend Case Progression Order (Filing No.
42) is granted and the case progression order is amended as follows:

            1)   The deadline to complete the noticed Rule 30(b)(6) deposition is May 14, 2021.

            2)   A planning conference to discuss case progression, dispositive motions, the
                 parties’ interest in settlement, and the trial and pretrial conference settings will
                 be held with the undersigned magistrate judge on May 28, 2021, at 10:00 a.m.
                 by telephone. Counsel shall use the conferencing instructions assigned to this
                 case to participate in the conference.

            3)   The deadline for filing motions to dismiss and motions for summary judgment
                 is June 28, 2021.

            4)   All requests for changes of deadlines or settings established herein shall be
                 directed to the undersigned magistrate judge. Such requests will not be
                 considered absent a showing of due diligence in the timely progression of this
                 case and the recent development of circumstances, unanticipated prior to the
                 filing of the motion, which require that additional time be allowed.

       Dated this 30th day of April, 2021.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
